Exhibit 99.1 Yum China Reports Full Year Operating Profit of US$640 million, up 31% year-over-year Led by Margin Expansion and New Unit Openings; Board Authorizes Share Repurchase Program Shanghai, China (February 8, 2017) – Yum China Holdings, Inc. (the “Company” or “Yum China”) (NYSE: YUMC) today reported unaudited results for the full year and fourth quarter ended December 31, 2016. Reported GAAP results include Special Items, which are excluded from non-GAAP measures. Special Items are not allocated to any segment and therefore only impact reported results of Yum China. See Reconciliation of Reported Results to Non-GAAP Measures within this release. The Board of Directors authorized Yum China to repurchase up to $300 million of shares of common stock.
